Title: To George Washington from William Clajon, 14 December 1783
From: Clajon, William
To: Washington, George


                        
                            Sir;
                            Philadelphia December 14h 1783
                        
                        It is very distressing to me that it is not within the Line of Your Excellency’s Power to issue a Warrant in
                            my Case; for, I am confident you feel Pleasure, when you can relieve.
                        I am sensible that I have not the Advantage of being personally known to you; but if you would honour me with
                            a Letter to Congress, grounded on General Gates Recommendation of me to Your Excellency, it is not unreasonable in me to
                            believe my Promotion would be obtained without Difficulty. This Favour I entreat Your Excellency to grant me. It is the
                            first I ever solicited from the Public. With the greatest Respect I have the Honour to be, Sir, Your excellency’s Most
                            humble and most obedient Servant
                        
                            Wm Clajon
                            Late Secry to Major Gl Gates and
                            Interpretor to the N: Dept.
                        
                    